Title: To Thomas Jefferson from J. P. P. Derieux, 14 November 1802
From: Derieux, Justin Pierre Plumard
To: Jefferson, Thomas


          
            Monsieur
            Richmond ce 14. Nov. 1802.
          
          J’ai reçu par Mr. G. Jefferson la lettre que vous m’avés fait L’honneur de m’ecrire Le 28. oct. et jose prendre la liberté de vous supplier de voulloir bien agreer mes plus sinceres remerciments du certifficat que vous avés eu la bonté dy joindre.
          J’ai eu le bonheur il y a quelques jours de me procurer une si bonne recommandation auprés du Capitaine du navire le Triton destiné pour le Hâvre, a present en chargement a City-pointe, qu’il m’a promis de me donner gratuitement mon passage, a condition seulement que je fournirois mes provisions pendant la Traversée; et je suis depuis a essayer de m’employer dans quelqu’office a Richmond pour tacher de gagner le peu qu’il m’en couteroit pour les acheter, et faire mon voyage du Hâvre a Paris. Mais ici les places pour ecrire sont si longtemps sollicitées avant même qu’elles soient vacquantes, que je crains beaucoup de perdre L’occasion si favorable de ce navire qui doit partir du 23. au 25. de ce mois. 
          J’ai L’honneur d’etre dans les Sentiments du plus profond respect Monsieur Votre très humble et très obeisst Serviteur
          
            P. Derieux
          
          
      Editors’ Translation  
          
            
              Dear Sir,
              Richmond 14 Nov. 1802
            
            I received from Mr. G. Jefferson the letter that you did me the honor of writing on October 28. I am taking the liberty of asking you to accept my sincere thanks for the certificate that you were kind enough to enclose.
            A few days ago, I had the good fortune of obtaining such a good recommendation to the captain of the Triton, a ship bound for Le Havre and currently being loaded at City Point, that he promised me free passage in return for furnishing my own provisions during the crossing. Since then, I have been seeking work in some office in Richmond to try to earn the modest amount needed to buy provisions and pay for the trip from Le Havre to Paris. But here, with positions for clerks sought out before they are even vacant, I greatly fear losing the very favorable opportunity of taking this ship, which must leave between the 23d and 25th of this month.
            I have the honor, Sir, of being your most respectful, humble and obedient servant.
            
              P. Derieux
            
          
        